Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Disentimos, no porque entendamos que la prueba presen-tada no sea suficiente en derecho para sostener la convicción decretada; no porque seamos del criterio que el delito come-tido por el apelante no sea, en palabras de la opinión mayori-taria, “motivo de honda preocupación” para la sociedad en que convivimos; no porque no compartamos la opinión de una mayoría de los integrantes de este Tribunal de que “la política pública del Estado es que los convictos de este delito deben ser tratados con mano fuerte y firme”; no porque creamos que el apelante en el presente caso no amerita una pena de reclu-sión de diez años de presidio.
Disentimos, llana y sencillamente, porque somos del cri-terio que la sentencia dictada en el presente caso por el Tribunal Superior de Puerto Rico, Sala de San Juan, es nula e ilegal por razón de que la ley vigente en nuestra jurisdicción exige, como requisito sine qua non para que los tribunales de instan-cia puedan dictar sentencia, que dichos foros tengan ante sí un informe presentenciaantes de proceder a la imposición de la misma en todo caso de delito grave.
La referida legislación no representa la “concesión de un derecho” como tal al convicto de delito grave, sino que es un “deber u obligación” que nuestro legislador entendió proce-dente imponerle a los tribunales de instancia, cuya vigencia y obligatoriedad es responsabilidad de este Tribunal reconocer, sin que sea necesario “expresar —porque no nos atañe— opi-nión sobre la sabiduría o conveniencia del estatuto”. Cervece*644ría Corona, Inc. v. Srio. Obras Públicas, 97 D.P.R. 44, 53 (1969); Pueblo v. Saldaña, 69 D.P.R. 711 (1949).
I
El apelante fue declarado culpable y convicto — mediante veredicto unánime rendido por el jurado que intervino en el proceso que se le celebrara— del delito de “acto [s] lascivo [s] o impúdico [s] ”, (1) cometido en la persona de una niña de once (11) años de edad, la cual era su hijastra.
El día del acto de la imposición de la sentencia, ocurrió lo siguiente:
Llamado el caso de epígrafe en el día de hoy para el Pro-nunciamiento de Sentencia, comparece el Ministerio Público representado de su fiscal, Hon. Lizabeth Lipsett Campagne.
El acusado (preso) está presente, asistido de la Leda. Virginia Zequeira.
La Defensa solicita del Tribunal que se tome como prueba atenuante, el que el convicto era el únic[o] proveedor del hogar durante diez años. Que tiene tres hijas en el matri-monio. Que la perjudicada, a base de la prueba desfilada, tuvo una serie de contradicciones en su testimonio, sobre si era la primera vez o no que cometía el delito.
El Ministerio Público solicita que se tome como prueba agravant[e], el hecho de que el delito se cometió contra una menor de catorce años. Que fue s[u\ hijastra, la cual crió desde los dos [sie] años de edad. Que el tipo de delito y las circunstancias en que se cometió, atenían contra la niñez y la institución de la familia. Que ese delito tiene unos designios criminales.
La defensa entiende que no hay circunstancias agravantes, a base de lo que ha dicho la Fiscal. Que el delito de por sí, es ya un castigo, ya que no tiene probatoria.
Las partes argumentan sobre el particular.
Sometida la cuestión y no habiendo impedimento legal alguno, por el cual no deba dictarse sentencia en el día de hoy, el Tribunal procede a dictar la misma y condena al *645acusado en el caso G85-1890 por Actos Lascivos e Impú-dicos a cumplir una pena de DIEZ (10) AÑOS DE PRE-SIDIO.
La defensa solicita la reconsideración de la sentencia, ya que no existen circunstancias agravantes.
El Tribunal entiende que la pena se justifica con circuns-tancias agravantes. (Énfasis suplido.) (2)
En apelación —como único señalamiento de error— se le imputa al Tribunal Superior de Puerto Rico, Sala de San Juan, lo siguiente:
Erró la Honorable Sala Sentenciadora en el ejercicio de su discreción al condenar al apelante a una pena de 10 años por el delito imputado.
Dejaríamos sin efecto la sentencia apelada y devolveríamos el caso al foro de instancia para que el apelante sea resenten-ciado. Veamos por qué.
1 — 1 1 — 1
Nos enfrentamos nuevamente a la problemática referente a la fecha de vigencia de las disposiciones del Art. 59 del Có-digo Penal de Puerto Rico, 33 L.P.R.A. see. 3283, (3) y las de la Regla 162.1 de Procedimiento Criminal, (4) 34 L.P.R.A. Ap. II, la cual situación ha sido objeto de atención específica por este Tribunal en los casos de Pueblo v. Bou Nevárez, 111 D.P.R. 179 (1981) y Pueblo v. Torres Estrada, 112 D.P.R. 307 (1982).
El citado Art. 59 dispone:
La imposición de la pena requerirá un informe pre-sentencia, el cual será mandatorio en los delitos graves y a discreción del tribunal en los delitos menos graves. Estos informes estarán a disposición de las partes.
*646No se impondrá ninguna limitación a la naturaleza de la información concerniente al historial completo, carácter y conducta de la persona convicta que el tribunal pueda con-siderar a los efectos de imponer sentencia. (Énfasis suplido.)
Por su parte, la referida Regla 162.1 establece:
REGLA 162.1. INFORME PRE-SENTENCIA
El tribunal, antes de dictar sentencia en los siguientes ca-sos, deberá tener ante sí un informe que le haya sido ren-dido, después de haberse practicado una investigación mi-nuciosa de los antecedentes de familia e historial social de la persona convicta, que le permita emitir una decisión ra-cional de sentencia:
(1) En todos los delitos graves, excepto asesinato en primer grado.
Este informe pre-sentencia será preparado por el Pro-grama de Libertad a Prueba y Libertad bajo Palabra de la Administración de Corrección.
(2) En los delitos menos graves.
El Tribunal utilizará en los delitos menos graves como informe pre-sentencia el “Formulario Corto de Informa-ción” requerido por la Regla 162.2 excepto cuando las cir-cunstancias particulares del caso ameriten información más amplia, en que podrá solicitarse, si a juicio del tribunal es necesaria, alguna evaluación adicional a la Administración de Corrección.
Los informes pre-sentencia se tramitarán en el plazo más breve posible y de no estar disponible el informe dentro de los términos que establece la Regla 162, el tribunal pos-pondrá el acto de dictar sentencia a fin de recibir dicho in-forme.
Nada de lo dispuesto en esta regla se entenderá que limita la facultad del tribunal para enmendar su sentencia conforme a lo dispuesto en estas reglas.
El tribunal dará acceso a los informes pre-sentencia a los acusados o peticionarios, a sus abogados y al ministerio fiscal, a los fines de que éstos puedan ser controvertidos mediante la presentación de prueba.
Sólo se mantendrá como confidencial aquella información que hubiere sido prestada por personas particulares a quie-*647nes se les hubiere ofrecido dicha garantía. 34 L.P.R.A. Ap. II, R. 162.1.
No obstante dichas disposiciones legales estar íntimamente relacionadas entre sí, la fecha de vigencia de las mismas fue-ron objeto —en forma no uniforme— de innumerables exten-siones por parte de nuestra Asamblea Legislativa, lo que ha causado una enorme confusión y desasosiego en su aplicación. La vigencia de la Regla 162.1 fue 'pospuesta en cuatro ocasio-nes: Ley Núm. 3 de 17 de diciembre de 1974; Ley Núm. 7 de 15 de julio de 1975; Ley Núm. 16 de 21 de julio de 1977 y Ley Núm. 103 de 4 de junio de 1980. El Art. 59 (33 L.P.R.A. see. 3283) por otro lado, fue pospuesto en seis ocasiones: Ley Núm. 146 de 3 de junio de 1975; Ley Núm. 17 de 21 de julio de 1977; Ley Núm. 76 de 18 de junio de 1979; Ley Núm. 100 de 4 de junio de 1980; Ley Núm. 8 de 9 de junio de 1981 y Ley Núm. 26 de 25 de septiembre de 1983.
Al enfrentamos a esta situación por primera ocasión, en Pueblo v. Bou Nevárez, ante, expresamos que la adición, de la Regla 162.1 de Procedimiento Criminal —realizada un día después de aprobarse el Código Penal de 1974— había tenido el propósito “a todas luces [de] complementar lo dispuesto por el Art. 59 del Código”. (5) No obstante reconocer que la “fecha de vigencia del Art. 59 no marcha enteramente a compás con las de la Regla 162.1”, y que, por jo tanto, se habían producido ocasiones en que una había estado vigente y la otra no, resol-vimos que ello no significaba que toda persona sentenciada durante “esos períodos de tiempo” en que ello así había suce-dido tenía derecho a que se revocara su condena y se le sen-tenciara nuevamente. Expusimos que la “repetida posposición de la vigencia de tanto el Art. 59 como la de la Regla 162.1 demuestra la intención de no poner en vigor el principio que ambas disposiciones encarnan hasta tanto se cumplan ciertas *648condiciones previas que a juicio de la Asamblea Legislativa deben mediar”. (Énfasis suplido.) (6)
En el caso de Pueblo v. Torres Estrada, ante, nos encon-tramos ante la situación en que a la fecha que fue sentenciado el allí apelante estaba vigente la Regla 162.1 de Procedimiento Criminal pero no el Art. 59 del Código Penal. Expresamos que en vista de ello era “nuestra obligación armonizar, si posible, la aparente contradicción. Nos parece que ello es factible si consideramos que el Art. 59 se refiere específicamente al in-forme antes de que se pronuncie la sentencia contra el acu-sado, haciéndolo mandatorio para delitos graves y discrecional para delitos menos graves, mientras que la Regla, 162.1, por su relación con otras disposiciones, puede interpretarse que aplica al informe que es requerido del Oficial Probatorio para la determinación sobre si se concede al acusado el beneficio de suspender los efectos de la sentencia impuesta”. (Énfasis suplido.) (7)
En otras palabras, no obstante resolver que las dos men-cionadas disposiciones reglamentan “situaciones diferentes”, desde ese momento reconocimos que el Art. 59 —en la fecha que entrara en vigor— tendría la consecuencia inescapable de obligar a los tribunales de instancia a tener ante sí, para poder proceder a dictar sentencia en casos de delitos graves, un informe presentencia.
A la fecha en que el aquí apelante fue sentenciado —24 de octubre de 1985— estaban vigentes ambas disposiciones le-gales: la Regla 162.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, desde el 3 de mayo de 1981 y el Art. 59 del Código Penal desde el 22 de septiembre de 1984. Ello es indicativo de que nuestra Asamblea Legislativa finalmente entendió que ya llegó el momento en que se d,ebe “poner en vigor el principio que ambas disposiciones encarnan”. Pueblo v. Bou Nevárez, *649ante, pag. 183. Ciertamente no nos corresponde a nosotros pasar juicio sobre la sabiduría de dicha decisión. Cervecería Corona, Inc. v. Srio. Obras Públicas, ante. Por otro lado, el poder ejecutivo ha tenido aviso y tiempo suficiente para tomar las medidas necesarias para poderle dar cumplimiento a este mandato.
Mediante la decisión que hoy emite una mayoría del Tribunal, sin embargo, se resuelve que no existe necesidad de que este Tribunal se exprese “sobre si el requisito de que se someta el informe presentencia es mandatario y automático” por ra-zón de que la cuestión “no se plantea en este recurso”, y que aun cuando “ello no resulta ser impedimiento absoluto, resol-vemos que el acusado-apelante renunció al mismo al no plan-tearlo en ninguna de las etapas del juicio”. (Énfasis suplido.) En otras palabras —y aun cuando así específicamente no se expresa— la opinión mayoritaria considera que el Art. 59 lo que establece es un “derecho”, y que como “derecho estatuta-rio”, el mismo se entiende renunciado al no ser reclamado afir-mativamente por el acusado. Véase Morales Narváez v. Gobernador, 112 D.P.R. 761 (1982).
HH HH hH
¿Es ello correcto? ¿Se trata realmente de un “derecho” que, como “derecho” al fin, siempre es renunciable? Creemos que no; veamos por qué:
A. Los informes rendidos por la Comisión de lo Jurídico de ambas Cámaras Legislativas relativos al proyecto de ley que en el año de 1974 finalmente se convirtió en el vigente Código Penal de Puerto Rico, demuestra que el “producto final” fue el resultado de largos años de estudio, análisis y esfuerzos; proceso que comenzó en el año de 1967. Se expresa en dichos informes que la “Parte General” del referido cuerpo legal incluye “las normas básicas y rectoras de todo el ordena-miento penal”. (Énfasis suplido.) 33 L.P.R.A. see. 3001.
*650Resulta, en nuestra opinión, significativo que el citado Art. 59 se encuentra precisamente en esa “parte general” y que el legislador consideró necesario incluirlo en el Código Penal pro-piamente y no como una disposición adicional en el cuerpo de reglas que rige el procedimiento criminal.
Por otro lado, resulta igualmente procedente enfatizar que el 'principio de que la pena a ser impuesta a un convicto de delito debe hacerse “sobre bases individuales” y que se debe facultar “a los tribunales y las instituciones del estado con-cernidas para que así puedan hacerlo . . .” permea todo el vi-gente Código Penal; lo cual, a su vez, constituye la razón de ser del informe presentencia que mandatoriamente requiere el referido Art. 59 en todo caso de delito grave. Véase Informes de las Comisiones sobre el Anteproyecto de Código Penal, 33 L.P.R.A. see. 3001.
B. Como es sabido, la regla de interpretación contenida en el Art. Id- del Código Civil de Puerto Rico —a los efectos de que ante el lenguaje claro, explícito y libre de toda ambigüe-dad o duda de un estatuto, no cabe -menospreciar la letra de la ley bajo el pretexto de cumplir su espíritu, máxime cuando el espíritu o intención del estatuto y su letra son la misma cosa— es de aplicación lo mismo a las leyes penales que civiles. Véanse: Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966). Debe mantenerse presente, en adición, que el texto claro de una ley es la expresión por excelencia de la in-tención legislativa. Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964); López v. Muñoz, Gobernador, 81 D.P.R. 337 (1959).
C. Dispone el citado Art. 59 del Código Penal, en lo perti-nente, que: “La imposición de la pena requerirá un informe pre-sentencia, el cual será mandatorio en los delitos graves y a discreción del tribunal en los delitos menos graves.” (Énfasis suplido.) 33 L.P.R.A. see. 3283.
*651D. El término “mandatorio” procede de la palabra “man-dar”, la cual según el Diccionario de la Real Academia de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 864, significa, entre otros, “imponer un pre-cepto . . . , manifestar uno la voluntad de que se haga una cosa”. (Énfasis suplido.) La palabra “discreción” por otro lado, según la misma fuente, significa, entre otros, “. . . [a] 1 arbitrio o buen juicio de uno”. (Énfasis suplido.) Diccionario de la Real Academia de la Lengua Española, op. cit., Yol. I, pág. 505.
E. Debido a lo anteriormente reseñado es que hemos ex-presado, sin ambages de clase alguna, que cuando la ley or-dena que mandatoriamente se siga un procedimiento en particular, así tiene “el juez que ordenarlo”. Pueblo v. González de Demora, 92 D.P.R. 75, 81 (1965).
F. Como hemos visto, el citado Art. 59 requiere mandato-riamente un informe presentencia en todo caso de delito grave. Procede que nos cuestionemos, ¿a quién va dirigido el requeri-miento? La contestación es palpablemente sencilla: al que im-pone la pena. ¿Quién impone la pena? La respuesta es obvia: el tribunal.
¿Se trata meramente de un “derecho” que se le concede al convicto o, por el contrario, de una obligación con la cual tiene el tribunal que cumplir? Somos del criterio que nos encontra-mos ante un “deber” que se le impone al tribunal, el cual éste tiene que mandatoriamente realizar. Esto es, el estatuto cla-ramente exige del tribunal que —como condición previa o requisito sine qua non— tenga ante sí un informe presenten-cia antes de proceder a dictar la misma en todo caso de delito grave; el cual informe le permitirá a dicho foro “individuali-zar” la pena a ser impuesta. (8) Dicho “deber” es uno “minis-*652ferial” que el legislador entendió procedente imponerle al juez, el cual no admite discreción en su ejercicio, y que resulta man-datorio e imperativo. Cf. Pagan v. Towner, 35 D.P.R. 1, 3 (1926); Lutz v. Post Gobernador de Puerto Rico, 14 D.P.R. 860, 875 (1908).
¿Puede un acusado-convicto “renunciar” a un deber u obli-gación que la ley mandatoriamente le impone al tribunal? ¿Se debe entender que el tribunal queda excusado de cumplir con un claro mandato legislativo que le requiere y exige hacer algo como condición para dictar sentencia meramente porque el convicto no le reclamó afirmativamente que cumpliera con ese deber aue el legislador específicamente le impuso? La posición que asume una mayoría de los integrantes de este Tribunal en el presente caso —a los efectos de que no obstante el estatuto requerir el informe en forma mandatoria, por tratarse de un “derecho”, éste puede ser “renunciado” por el convicto— nos puede llevar, inclusive, al absurdo. Como es sabido, y a ma-nera de ejemplo, la Ley Núm. 106 de 4 de junio de 1980 en-mendó la Regla 180 de Procedimiento Criminal a los efectos, según ello surge de su exposición de motivos, de establecer “como mandatoria la imposición de una sentencia consecutiva cuando una persona que está acusada por la comisión de un delito grave y que se encuentre en libertad bajo fianza, comete un delito nuevamente”. (Énfasis suplido.) 1980 Leyes de Puerto Rico 367. Al amparo de la teoría que sustenta una mayoría del Tribunal, el juez de instancia que tenga que sen-tenciar bajo estas circunstancias a un convicto de delito po-*653dría no tener que cumplir con el deber u obligación que man-datoriamente le impone la mencionada Ley Núm. 106 si el convicto, en palabras de la opinión mayoritaria, renuncia “al mismo al no plantearlo en ninguna de las etapas del juicio”.
Somos de la opinión, insistimos, que los términos inequívo-cos en que está concebido el citado Art. 59 constituyen un claro mandato legislativo, los cuales no permiten ni otra in-terpretación ni otra solución en el presente caso.
Definitivamente la Asamblea Legislativa ha entendido pro-cedente —la sabiduría de la cual, repetimos, no nos corres-ponde cuestionar— exigir que en todo caso de delito grave se realice una investigación y se le someta al tribunal un informe que le permita a dicho foro “individualizar” la pena. Entende-mos que ese “deber” que se le ha impuesto a los tribunales de instancia representa una obligación que se ha autoimpuesto el Estado a los fines de que se lleve a efecto y se implante la “filo-sofía penal” que permea el Código Penal de 1974; situación que resulta en beneficio de la sociedad puesto que tendrá el resultado deseado de que a cada convicto de delito grave le será impuesta la pena que se merece.
En vista de todo lo antes expresado, somos de la opinión que la sentencia dictada en el presente caso, sin que el tribunal sentenciador haya contado con un informe presentencia, es nula e ilegal; teniendo este Tribunal en esta etapa de los pro-cedimientos no sólo el deber de así reconocerlo, sino la facultad y el poder de ordenar, inclusive sua sponte, que el apelante sea resentenciado. Véanse: Pueblo v. González de Demora, ante; González De Jesús v. Jefe Penitenciaría, 90 D.P.R. 31 (1964); Pueblo v. Lozano Díaz, 88 D.P.R. 834 (1963).
I — f <3
Procede que nos expresemos, en adición, sobre si el tribunal de instancia, al momento de dictar sentencia, cumplió o no con las disposiciones de la Regla 162 de Procedimiento Criminal, según ésta ha sido enmendada. Consideramos necesario *654expresarnos sobre la materia por cuanto ello puede evitar que nuestros tribunales de instancia cometan errores en el futuro inmediato.
Como es sabido, nuestra Asamblea Legislativa tuvo a bien establecer en el año de 1980 el sistema de sentencia determi-nada, Ley Núm. 100 de 4 de junio de 1980. Se estableció que:
Cuando el tribunal condenare a pena de reclusión dictará una sentencia determinada que tendrá término específico de duración. En los casos de delito grave se impondrá el tér-mino fijo establecido por ley para el delito. De existir cir-cunstancias agravantes o atenuantes, deberá aumentar o disminuir la pena fija dentro de los límites establecidos en la ley para el delito. En estos casos el término de reclusión a imponerse también será fijo. (Énfasis suplido.) 33 L.P.R.A. see. 3282. '
En la Exposición de Motivos de la referida Ley Núm. 100 se expresó que el anterior sistema de sentencia indeterminada era uno que propiciaba la disparidad en las sentencias. Se entendió que con el nuevo sistema se lograría un mayor grado de certeza en las penas impuestas, lo cual se espera opere “como factor disuasivo de futura conducta criminal por parte de los delincuentes potenciales y propicie uniformidad de ma-nera que cada delito se castigue de acuerdo con su grave-dad”. (9)
La aprobación de la mencionada Ley Núm. 100 requirió enmiendas al Código Penal de Puerto Rico, (10) a la Ley Or-gánica de la Administración de Corrección, (11) y a las Reglas de Procedimiento Criminal. (12) En cuanto a estas últimas —en específico y en lo pertinente— se enmendó la mencionada Regla 162, la cual lee ahora como sigue:
*655REGLA 162. SENTENCIA; DEFINICI[Ó]N; CU[Á]NDO DEBER [Á] DICTARSE
El termino “sentencia”, significa el pronunciamiento hecho por el tribunal en cuanto a la pena que se le impone al acusado.

El tribunal al tiempo de imponer sentencia deberá ex-plicar verbalmente o por escrito las razones para la imposi-ción de la sentencia.

Cuando se pronunciare un fallo condenatorio en casos de delitos graves (felonies) el tribunal señalará una fecha para dictar sentencia que será, por lo menos, tres días después de dicho fallo. En casos de delitos menos graves (misdemeanors) el tribunal deberá dictar sentencia no más tarde del día siguiente al del fallo. En ningún caso se dictará sentencia antes de haber sido resuelta cualquier moción de nuevo juicio o moción para que no se dicte sentencia o antes de dar debida consideración al informe pre-sentencia que se requiere de acuerdo a la Regla 162.1.
Las reglas de evidencia no se aplicarán en la fase de sen-tencia, excepto lo concerniente a privilegios, según lo con-tenido en las Reglas 23 a 35 de las Reglas de Evidencia de Puerto Rico, Apéndice IV del Título 32. (Énfasis suplido.) 34 L.P.R.A. Ap. II, R. 162.
Como podemos notar, la transcrita regla exige que el tribunal “explique” las razones por las cuales impone una pena en particular. Ello, naturalmente, tiene relación directa con la determinación que haga el tribunal sobre la existencia o no de circunstancias agravantes o atenuantes, las que, como sabemos, facultan al tribunal para imponer una pena fija mayor o menor, según sea el caso. 33 L.P.R.A. see. 3282. Por otro lado se entendió —según ello surge de la Exposición de Motivos de la citada Ley Núm. 100— que el exigirle a los jueces de ins-tancia esta “explicación” tendrá el efecto de evitar la “arbi-trariedad” en la imposición de las penas. En adición a lo antes expresado, debe mantenerse presente que el hecho de que los tribunales de instancia vengan obligados a pormenorizar las razones que hayan tenido para apartarse de la pena “ordina-*656ria” prefijada por el estatuto facilita la función revisora de este Tribunal ante la impugnación de la misma, como “arbi-traria y abusiva”, por parte de los convictos-apelantes. Debe enfatizarse, por último, que esta “exigencia” complementa las disposiciones del antes citado Art. 59 del Código Penal.
En el presente caso, el apelante fue declarado culpable de infringir el Art. 105 del Código Penal, 33 L.P.R.A. see. 4067. Dispone dicho artículo:

Actos lascivos o impúdicos

Toda persona que sin intentar consumar acceso carnal co-metiere cualquier acto impúdico o lascivo con otra, será sancionada con pena de reclusión según más adelante se dis-pone si concurriera cualesquiera de las siguientes modali-dades :
(a) Si la víctima fuere menor de 1U años.
(b) Si la víctima ha sido compelida al acto mediante el empleo de fuerza física irresistible o amenaza de grave e inmediato daño corporal, acompañada de la aparente apti-tud para realizarlo, o anulando o disminuyendo sustancial-mente, sin su conocimiento, su capacidad de resistencia a través de medios hipnóticos, narcóticos, deprimentes o esti-mulantes o sustancias o medios similares.
(c) Si la víctima, por enfermedad o defecto mental tem-porero o permanente, estuviere incapacitada para consentir legalmente.
La pena de reclusión a imponerse por este delito será de un término fijo de seis (6) años, excepto cuando se trate de la modalidad del delito contenida en el inciso (a) de esta sección. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de ocho (8) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de cuatro (4) años.

En la modalidad del delito a que se refiere el inciso (a) de esta sección, la pena de reclusión será por un término fijo de ocho (8) años. De mediar circunstancias agravantes, la pe'im fija establecida podrá ser aumentada hasta un máximo de diez (10) años; de mediar circunstancias atenuantes, po-drá ser reducida hasta un mínimo de seis (6) años.

*657El tribunal podrá imponer la pena de restitución en adi-ción a la pena de reclusión establecida en cualquiera de las modalidades anteriormente señaladas o ambas penas. (Én-fasis suplido.)
El foro de instancia ofreció —según ello surge de la “mi-nuta” transcrita al comienzo de la ponencia— como única explicación para imponerle al aquí apelante la pena máxima de diez (10) años de prisión que “[e]l Tribunal entiende que la pena se justifica con circunstancias agravantes”. Ello ni cumple con el mandato legislativo ni pone en condiciones a este Tribunal para poder resolver, 'en apelación, si dicho tribunal abusó o no de su discreción al así actuar. Podría argu-mentarse que el tribunal de instancia adoptó implícitamente los “agravantes” a que hizo referencia el representante del Ministerio Público; esto es, que el delito se cometió contra una menor de 14 años, que dicha menor era la hijastra del ape-lante, y que el delito atenta contra la niñez. Debe observarse, sin embargo, que el propio Art. 105 del Código Penal contem-pla esta situación y “agrava” la pena a imponerse cuando se trata de una menor de catorce años.
Los tribunales de instancia al apartarse de la pena fija contemplada por el estatuto —ya sea reduciéndola, en caso de circunstancias atenuantes, o aumentándola, en casos de circunstancias agravantes— deben expresar para récord, en forma clara y precisa, el porqué de su proceder.
V
Han resultado proféticas las palabras que expresáramos hace escasamente unos días, al disentir de la decisión emitida en Torres, Ex parte, 118 D.P.R. 469 (1987), a los efectos de que:
Hoy, so pretexto de que resulta conveniente para los hijos de padres divorciados, se interviene con la letra expresa de un estatuto y se interpreta el mismo de forma acomodaticia a unas creencias personales. Mañana se puede intentar vio-*658lentar el mandato expreso de otras leyes con consecuencias mucho más graves para nuestros conciudadanos. Es por ello que disentimos. (Énfasis suplido.)
Dejaríamos sin efecto la sentencia apelada y devolvería-mos el caso al tribunal de instancia para que el apelante sea resentenciado.

 Art. 105 del Código Penal de Puerto Rico, S3 L.P.R.A. see. 4067.


 Minuta del día 24 de octubre de 1985.


 Aprobado por la Ley Núm. 115 de 22 de julio de 1974.


 Adicionada mediante la Ley Núm. 172 de 23 de julio de 1974.


 Pueblo v. Bou Nevárez, 111 D.P.R. 179, 181 (1981).


Pueblo v. Bou Nevárez, ante, págs. 183-184.


Pueblo v. Torres Estrada, 112 D.P.R. 307, 311 (1982).


No hay duda de que se puede argumentar que el informe presenten-cia que requiere el Art. 59 se “justificaba más” bajo el antiguo sistema de sentencia indeterminada por cuanto bajo el mismo las penas a imponerse podían variar considerablemente.
*652Debemos mantener presente, sin embargo, que aun bajo el sistema actual de sentencia determinada el tribunal tiene tres (8) alternativas u op-ciones al sentenciar a una persona por la comisión de todo delito grave, ex-cepto en el caso de asesinato en primer grado.
En adición, es importante recordar que el legislador, al aprobar el sistema de sentencia determinada en el 1980, no derogó el Art. 59; por el contrario, lo que hizo fue posponer su vigencia. Ello, a nuestro juicio, es un claro indicador de su intención y deseo de que dicha disposición legal forme parte de nuestro ordenamiento jurídico.


 Véase Exposición de Motivos de la Ley Núm. 100 de 4 de junio de 1980.


Ley Núm. 101 de 4 de junio de 1980.


 Ley Núm. 102 de 4 de junio de 1980.


Ley Núm. 103 de 4 de junio de 1980.